Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the consolidated ratio of earnings to fixed charges on an historical basis for the years ended December 31, 2008, 2007, 2006, 2005 and 2004. For the purpose of calculating such ratios, “earnings” consist of pre-tax income from continuing operations before income or loss from equity investees, adjusted to reflect distributed income from equity investments, and fixed charges, less capitalized interest.“Fixed charges” consist of interest costs, amortization of debt discount, premiums and issuance costs and an estimate of interest implicit in rentals.No adjustment has been made to earnings for the amortization of capital interest for the periods presented as such amount is immaterial.Interest on FIN 48 liabilities is excluded from the computation of fixed charges as it is recorded by the Company in income tax expense versus interest expense. Year Ended December 31, 2008 2007 2006 2005 2004 (In thousands) FIXED CHARGES: Interest Expense $ 90,514 $ 83,748 $ 63,322 $ 49,578 $ 52,435 Net amortization of debt discount, premium and issuance expense (1,457 ) (1,197 ) (1,333 ) (1,293 ) (4,006 ) Capitalized Interest 18,910 14,203 4,645 8,838 4,812 Interest portion of rental expense 3,050 3,582 3,780 4,284 4,453 Total Fixed Charges $ 111,017 $ 100,336 $ 70,414 $ 61,407 $ 57,694 EARNINGS: Consolidated pre-tax income (loss) from continuing operations $ 247,206 $ 246,742 $ 225,794 $ 166,189 $ 143,989 Earnings of equity investments (304 ) (299 ) (172 ) (226 ) (216 ) Distributed income from equity investments - - 174 203 174 Capitalized interest (18,910 ) (14,203 ) (4,645 ) (8,838 ) (4,812 ) SFAS 145 Adjustment - Minority interest - Total fixed charges (from above) 111,017 100,336 70,414 61,407 57,694 Earnings Available for Fixed Charges $ 339,009 $ 332,576 $ 291,565 $ 218,735 $ 196,829 Ratio of Earnings to Fixed Charges 3.1 3.3 4.1 3.6 3.4
